Judgment, Supreme Court, New York County (Donna M. Mills, J.), entered May 30, 2012, denying the petition to annul respondents’ determination, dated July 11, 2011, which denied petitioner’s application for accident disability retirement benefits, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Credible evidence supported the decision to deny accident disability retirement benefits as petitioner failed to demonstrate that the 2005 incident giving rise to the instant proceeding caused her current back disability (see e.g. Matter of Canfora v Board of Trustees of Police Pension Fund of Police Dept. of City of N.Y., Art. II, 60 NY2d 347, 352 [1983]). Nor did she establish and that such incident, where she tripped over a raised screw in the floor and fell during roll call, was an accident within the meaning of Administrative Code of City of NY § 13-252 (see Matter of Hopp v Kelly, 4 AD3d 176 [1st Dept 2004]; Matter of Nicholas v Safir, 297 AD2d 220 [1st Dept 2002], lv denied 99 NY2d 503 [2002]). Concur — Gonzalez, EJ., Acosta, Saxe, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2012 NY Slip Op 31289(U).]